Exhibit 10.4

Form of Lock-Up Agreement

 

May 2, 2019

 

New Misonix, Inc.



1938 New Highway



Farmingdale, NY 11735

 

Re: New Misonix, Inc. Lock-Up Agreement

 

Ladies and Gentlemen:

 

The undersigned understands that New Misonix, Inc., a New York corporation and a
direct, wholly owned subsidiary of Misonix, Inc. (“ParentCo”), has entered into
an Agreement and Plan of Merger with Solsys Medical, LLC, a Delaware limited
liability company (“Surge”) and the other parties thereto, in the form attached
hereto as Exhibit A (the “Merger Agreement”), providing for, among other things,
the issuance of ParentCo Common Stock as Surge Closing Merger Consideration to
the undersigned (collectively the “Undersigned’s Lock-Up Securities”), and that
such Lock-Up Securities shall be subject to a Registration Statement on Form S-4
filed with the Securities and Exchange Commission (the “SEC”). Capitalized terms
used and not defined in this Lock-Up Agreement shall have the meaning given to
such terms in the Merger Agreement.

 

In consideration of the agreement by ParentCo to consummate the transactions
contemplated by the Merger Agreement, including the issuance of the Lock-Up
Securities, and of other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the undersigned hereby agrees that,
with respect to the Undersigned’s Lock-Up Securities, during the period
beginning from the Closing Date and continuing to and including the 12 month
anniversary of the Closing Date (the “Lock-Up Period”), the undersigned will
not, directly or indirectly, (a) pledge, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any of the Undersigned’s Lock-Up Securities, (b) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any of the Undersigned’s
Lock-Up Securities, whether any such transaction is to be settled by delivery of
such Lock-Up Shares, in cash or otherwise or (c) publicly disclose the intention
to make any offer, sale, pledge or disposition, or to enter into any
transaction, swap, hedge or other arrangement relating to any of the
Undersigned’s Lock-Up Securities. The foregoing restrictions are expressly
agreed to preclude the undersigned from engaging in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the Undersigned’s Lock-Up Securities
even if such Lock-Up Securities would be disposed of by someone other than the
undersigned. Such prohibited hedging or other transactions would include any
short sale or any purchase, sale or grant of any right (including without
limitation any put or call option) with respect to any of the Undersigned’s
Lock-Up Securities or with respect to any security that includes, relates to, or
derives any significant part of its value from such Undersigned’s Lock-Up
Securities.

 



1

 

 

Notwithstanding the foregoing, the undersigned may transfer or otherwise dispose
of the Undersigned’s Lock-Up Securities:

 

(i)a sale of up to thirty percent (30%) of the shares of ParentCo Common Stock
received by the undersigned solely in connection with the settlement of EARs
pursuant to Section 1.7(f) of the Merger Agreement;

 

(ii)to any trust solely for the direct or indirect benefit of the undersigned or
the immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value;

 

(iii)to any immediate family member, any investment fund, family partnership,
family limited liability company or other entity controlled or managed by the
undersigned;

 

(iv)by will or intestacy, provided that the legatee, heir or other transferee,
as the case may be, agrees to be bound in writing by the restrictions set forth
herein;

 

(v)pursuant to a court order or settlement agreement related to the distribution
of assets in connection with the dissolution of a marriage or civil union;
provided that the recipient agrees to be bound in writing by the restrictions
set forth herein;

 

(vi)to ParentCo pursuant to agreements under which ParentCo, or one of its
Subsidiaries, has the option to repurchase such Lock-Up Securities or in
connection with a cancellation of such Lock-Up Securities by ParentCo pursuant
to agreements of the undersigned governing the payment of Surge Closing Merger
Consideration;

 

(vii)as part of a distribution, transfer or disposition without consideration by
the undersigned to its limited or general partners, members, stockholders or
affiliates (as defined under Rule 12b-2 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)), provided that each transferee agrees to be
bound in writing by the restrictions set forth herein;

 

(viii)pursuant to a bona fide third-party merger, consolidation, tender offer or
other similar transaction involving a Change of Control of ParentCo that is
approved by ParentCo’s board of directors and made to all holders of ParentCo
Common Stock, provided that, in the event that such Change of Control is not
completed, the Undersigned’s Lock-Up Securities shall remain subject to the
restrictions contained in this Lock-Up Agreement and title to the Undersigned’s
Lock-Up Securities shall remain with the undersigned;

 

(ix)to a nominee or custodian of a person or entity to whom a disposition or
transfer would be permissible under foregoing clauses (i) through (viii); or

 

(x)with the prior written consent of ParentCo (to be granted or withheld in
ParentCo’s sole and absolute discretion).

 



2

 

 

For purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
In addition, notwithstanding the foregoing, if the undersigned is a corporation,
partnership, limited liability company, trust or other business entity, the
undersigned may transfer the Undersigned’s Lock-Up Securities by transfer to any
corporation, partnership, limited liability company or other legal entity that,
directly or indirectly, controls, is controlled by, or is under common control
with, the undersigned; provided, however, that in any such case, it shall be a
condition to the transfer that the transferee execute an agreement stating that
the transferee is receiving and holding such capital stock subject to the
provisions of this agreement and there shall be no further transfer of such
capital stock except in accordance with this agreement, and provided further
that any such transfer shall not involve a disposition for value.
Notwithstanding anything to the contrary, in the case of clauses (i) through
(vi) above, no filing under the Exchange Act or any other public filing or
disclosure of such transfer by or on behalf of the undersigned shall be required
or voluntarily made during the Lock-up Period (other than a filing on a Form 5
and other than a required filing on Schedule 13G, Schedule 13G/A or Form 13F).
For the purposes of clause (ix) above, “Change of Control” shall mean the
transfer (whether by tender offer, merger, consolidation or other similar
transaction), in one transaction or a series of related transactions, to a
person or group of affiliated persons, of ParentCo’s voting securities if, after
such transfer, such person or group of affiliated persons would hold more than
50% of the outstanding voting securities of ParentCo (or the surviving entity),
and in each case excluding the issuance of shares of ParentCo Common Stock
pursuant to the terms of the Merger Agreement.

 

Notwithstanding the foregoing, the undersigned may establish a trading plan
pursuant to Rule 10b5-1 under the Exchange Act, provided, that (i) no public
report or filing under Section 16 of the Exchange Act shall be required during
the Lock-Up Period, (ii) the undersigned does not otherwise voluntarily effect
any public filing or report regarding the establishment of such plan during the
Lock-Up Period and (iii) no sales are made during the Lock-Up Period pursuant to
such plan.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this agreement.

 

The undersigned also agrees and consents to the entry of stop transfer
instructions with ParentCo’s transfer agent and registrar against the transfer
of the Undersigned’s Lock-Up Securities except in compliance with the foregoing
restrictions.

 

This agreement and any claim, controversy or dispute arising under or related to
this agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to the conflict of laws principles thereof
and the undersigned hereby irrevocably submits to the exclusive jurisdiction in
the U.S. District Court for the District of Delaware for any action or
proceeding arising out of or relating to this agreement or the transactions
contemplated hereby.

 

[Signature Page Follows]

 

3

 

 

The undersigned understands that ParentCo is relying upon this Lock-Up Agreement
in proceeding toward consummation of the transactions contemplated by the Merger
Agreement, including the issuance of the Undersigned’s Lock-Up Securities. The
undersigned further understands that this Lock-Up Agreement is irrevocable and
shall be binding upon the undersigned’s heirs, legal representatives,
successors, and assigns. This Lock-Up Agreement may be delivered via facsimile,
electronic mail (including pdf or any electronic signature complying with the
U.S. federal ESIGN Act of 2000, e.g., www.docusign.com or www.echosign.com) or
other transmission method and any counterpart so delivered shall be deemed to
have been duly and validly delivered and be valid and effective for all
purposes.

 

This Lock-Up Agreement (and for the avoidance of doubt, the Lock-Up Period
described herein) and related restrictions shall automatically terminate upon
the termination of the Merger Agreement pursuant to Section 6.1 thereof.

 

 



  Very truly yours,       Name of Security Holder (Print exact name)       By:  
Signature       If not signing in an individual capacity:       Name of
Authorized Signatory (Print)       Title of Authorized Signatory (Print)      
(indicate capacity of person signing if signing as custodian, trustee, or on
behalf of an entity))



 



[Signature Page to Lock-Up Agreement]

 













 

